Dannehower, J.,
On October 24, 1940, Hiram Gates Larmon was committed to the Norris-town State Hospital upon the application of his wife and affidavits of two physicians, under The Mental Health *472Act of July 11, 1923, P. L. 998, sec. 302, as amended by the Act of May 28, 1937, P. L. 973, sec. 1, 50 PS §42. He has filed a writ of habeas corpus to determine whether he is being legally detained as a mental patient. . . .
It is contended, because the justice of the peace failed to cross out the word “sworn” and the application read “duly sworn affirmed before me”, and that committing doctors affirmed over the telephone, that such was insufficient under the law. The testimony shows that both doctors and their signatures are well known to the magistrate who affirmed them over the telephone and recognized their voices, and that he neglected to cross out the word “sworn” on the printed form. Such affirmations are legal and sufficient, under these circumstances, to meet the requirements of said act. . . .